Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
The request filed on 03/14/2022 for a Request for Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 16883818 is acceptable and a RCE has been established.  An action on the RCE follows.

Allowable Subject Matter
Claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 which recites the method for wireless communication at a wireless router, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to the method comprising: configuring a first beamforming network to receive one or more receive beams of a plurality of receive beams, a second beamforming network to transmit one or more transmit beams of a plurality of transmit beams, and a switching network coupled between the first beamforming network and the second beamforming network to route signals between the first beamforming network and the second beamforming network based at least in part on a mapping of the one or more receive beams to the one or more transmit beams, wherein the mapping provides a signal path for each of the one or more receive beams, and each signal path is associated with a respective set of one or more beamforming directions; receiving, at two or more antenna elements of a first antenna array, one or more beamformed transmissions associated with the one or more receive beams; feeding received signals at each of the two or more antenna elements into corresponding inputs of the first beamforming switching, at the switching network, one or more outputs of a plurality of outputs of the first beamforming network to be coupled with one or more inputs of a plurality of inputs of the second beamforming network based at least in part on the mapping of the one or more receive beams to the one or more transmit beams; and transmitting, using two or more antenna elements of a second antenna array coupled with corresponding outputs of the second beamforming network, the one or more transmit beams.
The prior art of record, also does not teach or suggest the method, apparatus and non-transitory computer-readable medium as recited in claims 25, 29 and 30 for the same reason as stated for claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KENNETH T LAM/Primary Examiner, Art Unit 2631